WHATLEY, Judge.
Jamil Dominguez appeals an order denying his motion for rehearing, or in the alternative, motion to modify and clarify a final judgment of injunction for protection against domestic violence. We affirm because Dominguez’s motion was untimely pursuant to Florida Rules of Civil Procedure 1.530(b) and 1.530(g). However, we affirm without prejudice to any right Dominguez might have to file a proper motion *706seeking relief from the injunction. See Fla. Fam. L.R.P. 12.610(c)(6).
Affirmed.
ALTENBERND, C.J., and LAROSE, J., Concur.